Citation Nr: 0014191	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for compression 
fracture and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for cervical disc 
disease. 

3.  Entitlement to service connection for a skin condition 
claimed as due to Agent Orange exposure.  

4.  The propriety of the initial 50 percent evaluation 
assigned for service-connected post-traumatic stress disorder 
(PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

Although the RO styled the PTSD issue as an increased rating 
claim, the Board has recharacterized the PTSD claim as one 
involving the propriety of the initial rating assigned, in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Board's decision on the claims for service connection for 
compression fracture and degenerative disc disease of the 
lumbar spine and for cervical disc disease are set forth 
below.  However, the claims for service connection for a skin 
condition claimed as due to Agent Orange exposure, and for an 
evaluation in excess of 50 percent for PTSD are set forth in 
the REMAND following the ORDER portion of the decision.


FINDING OF FACT

There is no competent medical evidence that either the 
veteran's compression fracture and degenerative disc disease 
of the lumbar spine, or his cervical disc disease, is related 
to service.  


CONCLUSION OF LAW

The claims for service connection for compression fracture 
and degenerative disc disease of the lumbar spine and for 
cervical disc disease are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background  

The veteran's service medical records are negative for any 
complaints regarding the disabilities at issue.

VA treatment records note that the veteran was treated for 
cervical and lumbar conditions from 1993 to 1999.  

A June 1993 VA x-ray study noted that the veteran had a mild 
thoracolumbar scoliosis, degenerative disc disease at L1-L2, 
and an old compression fracture at L1.  

A December 1993 magnetic resonance imaging (MRI) of the 
lumbar spine revealed degenerative disc disease of L1 with 
evidence of paracentral herniated disc to the left.

A VA examination was conducted in June 1994.  The veteran 
complained of back and neck pain.  The diagnosis was history 
of compression fracture of the spine, no abnormality found on 
physical examination, x-ray study was consistent with lumbar 
degenerative disc disease; and history of cervical disc 
disease, with pain on motion, no other abnormality found on 
physical examination, x-ray study did not show any changes.  

An MRI of the cervical and lumbar spine was conducted in 
April 1995.  The following were noted: disc thinning at 
T12/L1, and L1/L2; disc bulging at C5/C6, C6/C7, L3/L4, 
L4/L5, and L5/S1; and marked degenerative changes at L1/L2.  

A VA progress note dated in June 1995 notes that the veteran 
complained of a greater than 25-year history of low back and 
neck pain.  

A June 1995 Social Security Administration decision found 
that the veteran was disabled as of November 1993 due to 
lumbar degenerative disc disease, status post compression 
fracture, and PTSD with depression. 

The veteran underwent lumbar myelogram, computer axial 
tomography scan and puncture in August 1995.  The initial 
impression was back pain of uncertain etiology.  Severe back 
and neck pain was also diagnosed.  

A nuclear bone scan was performed in December 1995.  The scan 
was noted to have been within normal limits with mention of 
spondylosis of the lower cervical spine.  

A VA examination was conducted in November 1996.  The 
pertinent diagnosis was degenerative disc disease of the 
cervical spine with x-ray evidence of disease; and history of 
compound fracture and degenerative disc disease of the 
lumbosacral and thoracic spine with x-ray evidence of 
disease.

A hearing before a hearing officer at the RO was conducted in 
September 1999.  The veteran testified that he has severe 
cervical and lumbar problems due to having to carry an 80-
pound backpack and jump out of helicopters in Vietnam.  The 
veteran's private psychiatrist also testified that the 
veteran has continually told her that the bar that was on the 
80-pound backpack was over the area where his compression 
fracture occurred, but stated that she did not know exactly 
where the compression fractures were.  

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection may presumed, for 
certain chronic diseases, to include arthritis, which develop 
to a compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  The threshold established for assessing whether a 
claim is well grounded has long been understood to be 
uniquely low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).  A well-grounded claim is one that is plausible.  
If he has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996), the Court outlined the 
three requirements for a well-grounded claim.  In order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, as appropriate), and of a nexus between the 
in- service injury or disease and the current disability 
(medical evidence).  The Court has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Upon review of the file, the Board notes that the veteran's 
service medical records are absent for any complaints or 
diagnosis of a cervical or lumbar disorder. Therefore, the 
regulatory provisions pertaining to service connection for a 
condition shown in service are not applicable.  See 38 C.F.R. 
§ 3.303; Savage, supra.

Furthermore, there is no competent evidence of a nexus 
between any current disability affecting the cervical or 
lumbar spine and the veteran's military service.  The first 
diagnosis of any such disability is in the 1990's, clearly 
well beyond the one-year presumptive period for arthritis 
(here, affecting the lumbar spine).  Significantly, moreover, 
the record contains no opinion by a competent medical 
professional to the effect that any current cervical spine or 
lumbar disability is in any way related to service, and the 
appellant has not otherwise indicated that such an opinion 
exists.  While the veteran's private psychiatrist has 
testified that the veteran told her that the bar of the 80-
pound backpack was placed where he sustained the compression 
fracture, she also stated that she did not know where the 
compression fracture was.  This does not provide competent 
evidence of a nexus between either of the disabilities under 
consideration and service.  In the absence of such evidence, 
the requirements for establishing each claim as plausible are 
not met.  See Caluza, supra.

While the appellant may well believe that he currently 
suffers from cervical and lumbar disability that is related 
to service, he does not have the medical training or 
expertise to render a competent opinion on a medical matter, 
such as the diagnosis of a disability and relationship of 
that disability to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Consequently, his assertions, 
alone, cannot establish the claim as well grounded.  See 
Grottveit, 5 Vet. App. at 93.  The Board emphasizes that a 
well-grounded claim must be supported by evidence, not merely 
allegations by the veteran or other lay persons acting on his 
behalf.  See Tirpak, 2 Vet. App. at 611.

Accordingly, the veteran's claims for service connection for 
compression fracture and degenerative disc disease of the 
lumbar spine and for cervical disc disease must fail.  Since 
the veteran's claims are not well grounded, he cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  See Epps, 126 F.3d 
at 1468; Grivois v. Brown, 6 Vet. App. 136 (1994).  
Furthermore, the Board is not aware of the existence of any 
additional evidence, which, if obtained, might well ground 
either of the veteran's claims.  See McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997).

As a final point, the Board notes that while VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to claim when the claim is not well grounded, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  A review 
of the documents of record, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claim.



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for compression fracture and degenerative disc 
disease of the lumbar spine and cervical disc disease is 
denied.


REMAND

The veteran has offered statements and testimony to the 
effect that several VA physicians have said that his skin 
condition is due to his exposure to Agent Orange when he 
served in Vietnam.  While these assertions, alone, are not 
competent medical evidence to reopen the claim, but it 
triggers VA's duty to notify the veteran of the type of 
evidence necessary to complete his application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO should comply with such duty on remand.  

As regards the claim for a higher evaluation for PTSD, the 
veteran contends that his service-connected PTSD is more 
severe than presently rated and that he is unemployable as a 
result of the disability.  Initially, the Board notes that 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The 
VA has a duty to assist the veteran in development of facts 
pertinent to well-grounded claims.  38 U.S.C.A. § 5107(a).  
Unfortunately, after preliminary review of the claims file, 
the Board finds that an additional remand of this matter is 
warranted.

The VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle at 632 
citing Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
The latest VA psychiatric examination of record dated in 
November 1996 diagnosed PTSD and depression, and reported the 
veteran's Global Assessment of Functioning Scale (GAF) as 52.  
In a letter dated in November 1996, the veteran's private 
physician, Mildred T. Keene, M.D., reported that the 
veteran's GAF was 40.  The Board also notes that the Social 
Security Administration found that that the veteran was 
disabled as of November 1993 due to lumbar degenerative disc 
disease, status post compression fracture, and PTSD with 
depression.  In a January 1998 letter, the veteran private 
psychiatric stated that the veteran suffered from chronic 
depression secondary to back pain and made no diagnosis of 
PTSD.  In a hearing before a hearing officer at the RO in 
September 1999, the private psychiatric testified that she 
assigned the veteran a GAF score of 40 due to his PTSD.  

The Board finds that evidence cited to above raises questions 
as to extent of impairment attributable solely due to PTSD, 
and whether it is possible to distinguish between the 
symptoms and impairment that may be attributable psychiatric 
disability.  See Waddell v. Brown, 5 Vet. App. 454 (1993) 
(there may be a breach in the duty to assist when there are 
variously diagnosed psychiatric disorders, but none of the 
examinations fully described the degree of disability 
attributable to each psychiatric disorder).  Because the 
medical evidence currently of record does not contain 
sufficient information to make these determinations, the 
Board finds that the veteran should undergo a comprehensive 
VA psychiatric evaluation to obtain a medical opinion on 
these dispositive issues.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board notes that if it is medically 
determined that the impairment attributable to nonservice-
connected and service-connected conditions cannot be 
distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  

Furthermore, in adjudicating the claim for an evaluation in 
excess of 50 percent for PTSD, the RO should consider whether 
"staged rating," pursuant to the Court's decision in 
Fenderson, is appropriate.

The Board regrets that a remand will further delay the 
Board's decision on the issues on appeal.  However, such 
action is necessary to ensure that all due process 
requirements are met, and that the veteran is given every 
consideration with respect to those issues.

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should advise the veteran that 
he should submit the written opinions of 
any VA physicians who have told him that 
his skin condition is due to his exposure 
to Agent Orange when he served in 
Vietnam.  

2.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
medical records pertinent to his skin 
condition and PTSD, not currently of 
record.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, such should clearly be 
documented in the claims file.

3.  After all records received pursuant 
to the development requested in paragraph 
1 above, the veteran should be scheduled 
for a comprehensive psychiatric 
examination to assess the severity of his 
PTSD.  It is imperative that the entire 
claims file, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the VA psychiatrist who is 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.

The examiner should not assign a 
percentage rating for the veteran's PTSD, 
but should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment (GAF) score and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected 
psychiatric impairment from that 
attributable to any nonservice-connected 
psychiatric impairment (to include any 
diagnosed personality disorder); and, if 
so, the percentage or portion of the 
assigned GAF score representing 
impairment due to the service-connected 
PTSD.  The examiner should clearly 
indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
In providing an assessment of the 
severity of the veteran's service-
connected psychiatric impairment 
(considerable, severe, or total), the 
examiner should specifically indicate 
whether virtual isolation in the 
community, psychoneurotic symptoms 
bordering on gross repudiation of 
reality, or demonstrable inability to 
obtain or retain employment is shown; and 
the amount of occupational and social 
impairment that the disability produces.  
Social adaptability should be discussed 
only insofar as it impacts on industrial 
adaptability.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5. After completion of all requested 
development, and the RO should review the 
veteran's claims for service connection 
for chloracne and dermatitis and a higher 
evaluation for PTSD in light of all 
pertinent evidence of record, and all 
pertinent legal authority, to 
specifically include that cited to 
herein.  As regards the PTSD claim, such 
consideration should include both the 
former and revised applicable schedular 
criteria, as appropriate; "staged 
rating" pursuant to Fenderson decision, 
cited to above; and entitlement to a 
higher evaluation, during any "stage" 
on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321 (1999).  The RO should 
provide clear reasons and bases for its 
determinations, and address all matters 
raised in this REMAND.  

6.  If any claim remains denied, the 
veteran and his representative should 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals


 



